Citation Nr: 9915947	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  98-02 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for a 
disability characterized as residuals of multiple fragment 
wounds of the right thigh. 

2.  Entitlement to a rating greater than 10 percent for a 
disability characterized as residuals of multiple fragment 
wounds of the left thigh.

3.  Entitlement to a rating greater than 10 percent for 
residuals of a left elbow fragment wound disability.

4.  Entitlement to a compensable rating for residuals of a 
chin fragment wound disability.  


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1971.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 1997 by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA), whereby the veteran's claims 
identified on the first page of this decision were denied.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The evidence shows that the veteran's residuals of 
multiple fragment wounds of the right thigh include two 
tender scars and a moderate muscle injury.  

3.  The evidence shows that the veteran's residuals of 
multiple fragment wounds of the left thigh include six tender 
scars and a moderate muscle injury.

4. The evidence shows that the veteran's residuals of a 
fragment wound to the left 
elbow include a tender scar and a moderate muscle injury.

5.   The veteran's muscle injuries due to shell fragment 
wounds of the right and left thighs and left elbow are each 
not more than moderate.

6.  The evidence shows that the veteran's residuals of a chin 
fragment wound include a tender scar.



CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for each of two 
tender scars of the right thigh have been met.  38 U.S.C. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. Part 4, 
Diagnostic Codes 7800-7805 (1998).

2.  The criteria for a rating greater than 10 percent for a 
muscle injury due to a shell fragment wound, of the right 
thigh are not met.  38 U.S.C. §§ 1155, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. Part 4, §§ 4.55, 4.56, 4.73, 
Diagnostic Codes 5300-5323.

3.  The criteria for a 10 percent rating for each of six 
tender scars of the left thigh have been met.  38 U.S.C. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. Part 4, 
Diagnostic Codes 7800-7805 (1998).

4.  The criteria for a rating greater than 10 percent for a 
muscle injury due to a shell fragment wound, of the left 
thigh are not met.  38 U.S.C. §§ 1155, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. Part 4, §§ 4.55, 4.56, 4.73, 
Diagnostic Codes 5300-5323 (1998).

5. The criteria for a 10 percent rating for a tender scar of 
the left elbow have been met.  38 U.S.C. §§ 1155, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. Part 4, Diagnostic Codes 7800-
7805 (1998).

6.  The criteria for entitlement to a rating greater than 10 
percent for a muscle injury due to a  shell fragment wound, 
of the left elbow are not met.  38 U.S.C. §§ 1155, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. Part 4, §§ 4.55, 4.56, 4.73, 
Diagnostic Codes 5300-5323 (1998).

7.  The criteria for entitlement to an increased rating of 10 
percent, but not greater, for a scar of the chin, due to a 
shell fragment wound, are met.  38 U.S.C. §§ 1155, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. Part 4, §§ 4.55, 4.56, 4.73, 
Diagnostic Codes 5300-5323, § 4.118, Diagnostic Codes 7800-
7805 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C. § 5107(a) (West 1991 
& Supp. 1998); that is, he has presented claims that are 
plausible.  He has not alleged that any records of probative 
value that may be obtained, and which have not already been 
associated with his claims folder, or sought by VA, are 
available.  The Board accordingly finds that the duty to 
assist him, as mandated by 38 U.S.C. § 5107(a) (West 1991 & 
Supp. 1998), has been satisfied.

Service records show that the veteran sustained multiple 
fragment wounds after he came upon an enemy booby trap that 
exploded.  He was treated for open penetrating multiple 
fragment wounds of both lower extremities and chin, with no 
major artery or nerve involvement.  Nursing notes dated 
November 1970 noted that the veteran was initially turning 
with some discomfort, and that he "dangled on [the] side of 
bed - tolerated fair".  An operation report also dated 
November 1970 states that "multiple fragment wounds of both 
lower extremities were debrided.  The right femoral artery 
and veins in Hunter's canal were explored and found to be 
intact."  A subsequent record shows that the veteran 
sustained "multiple fragment wounds to both lower 
extremities, the chin, [and] the distal phalanx of the 2nd 
phalanx."  

A clinical record dated December 1970 reveals that his 
physical examination was "all within normal limits except 
for multiple superficial wounds above the thighs, [with] no 
artery or nerve damage.  There was a slight decrease in 
sensation over the anterior right."  That record also notes 
that the veteran was "discharged to duty on 4 January 1971 
with a 60 day L-3 profile."  An additional record shows that 
his restrictions included no crawling, stooping, running, 
jumping, prolonged standing or marching, and no strenuous 
physical activity.  His separation examination, dated 
November 1971, reflects that the examiner noted that he had 
"minimal residual paresthesia."  

A record dated August 1971 noted that the veteran complained 
of numbness along the right anterior tibial area, and that he 
also complained of numbness in both of his lower legs upon 
standing.  The impression was anesthesia anterior tibial 
region secondary to superficial muscle injury.  An orthopedic 
consultation dated November 1971 states that the veteran's 
"only complaint is numbness over ant[erior] r[ight] shin.  
Functionally, no problem except aching in thighs, 
esp[ecially] after running."  The examiner stated that x-
rays of both knees and thighs were "OK, except multiple 
metallic frag[ments]."  The examiner noted that his gait and 
deep tendon reflexes were within normal limits.  

Subsequent to his separation from service, in a rating 
decision dated June 1972, the RO initially granted him 
service connection for a disability characterized as multiple 
fragment wounds, both lower extremities with hypesthesia 
right leg, and awarded a 10 percent evaluation for the 
injuries to the veteran's thighs.  The RO also awarded 
service connection for a fragment wound of the chin 
disability, and assigned a noncompensable evaluation under 
Diagnostic Code 7800.  The RO next denied his left elbow 
disorder in that action.  The veteran disagreed, and the RO 
subsequently promulgated a decision, dated April 1973, which 
assigned a 30 percent rating for multiple fragment wounds of 
the right thigh and leg with hypesthesia of the anterior 
surface of the right leg; a 10 percent rating for multiple 
fragment wounds of the left thigh; awarded service connection 
for fragment wounds of the veteran's left elbow disability, 
and assigned it a 10 percent rating.  The noncompensable 
(zero percent) rating for the fragment wound of the chin 
disability was not altered, and remained in effect.  These 
disability percentages were based on the RO's review of the 
veteran's SMRs and VA rating examination, which revealed that 
the veteran manifested multiple fragment wounds with etiology 
of explosive agent, with secondary anesthesia of the right 
leg.  The RO noted that there was tenderness and pain in the 
area of the adductor muscles on the right extremity.  

The evaluation for the veteran's multiple fragment wounds of 
the right thigh and leg with hypesthesia of the anterior 
surface of the right leg was subsequently reduced from 30 to 
10 percent in a rating action dated December 1978, after the 
RO reviewed the results of the veteran's most recent VA 
rating examination, dated November 1978, which showed a 
diagnosis of "gunshot wound residuals, lower legs, left 
elbow, left and right thighs, moderate; with [tenosynovitis] 
secondary to diagnosis number one; and scars."  The examiner 
also noted that the veteran complained of pain on and off, 
especially in inclement weather.  

As indicated above, the veteran contends that the ratings 
currently in effect do not adequately reflect the severity of 
his disorders.  Each disability will be discussed in detail 
below.  

The severity of the muscle injury disabilities is 
ascertained, for VA rating purposes, by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (1998) (Schedule).  Muscle injuries are 
evaluated pursuant to the criteria found in Diagnostic Codes 
5301 through 5329 of the Schedule.  38 C.F.R. § 4.73 (1998).  
Those diagnostic codes separate muscle injuries into 
categories based upon the muscle group injured.  The 
veteran's right and left thigh disabilities were evaluated 
under Diagnostic Code 5314 for injuries to Muscle Group XIV.  
His elbow disability was apparently evaluated under 
Diagnostic Code 5308, which contemplates injuries to Muscle 
Group VIII.  The Board notes however, that this appears to be 
a typo, and that the injury to the veteran's triceps is 
appropriately evaluated under Diagnostic Code 5306, which 
contemplates injuries to Muscle Group VI.  

For compensable muscle group injuries that are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  For muscle group injuries in 
different anatomical regions, and which do not act upon 
ankylosed joints, each muscle group injury shall be 
separately rated and the ratings combined under the 
provisions of § 4.25.  38 C.F.R. § 4.55 (1998).

His chin disability was evaluated under 7800, for disfiguring 
scars of the head, face and neck.  

A disability evaluated as 10 percent disabling under 
Diagnostic Code 5314 is appropriate where there is moderate 
impairment in function of muscles in Muscle Group XIV.  A 30 
percent rating is appropriate where a moderately severe 
disability is present, and a 40 percent rating where a severe 
disability is present.  The veteran's elbow disability is 
also evaluated as 10 percent disabling, for moderate 
impairment of muscle function.  A greater rating than that 
currently in effect is also contemplated by a moderately 
severe disability, as 30 percent disabling; and for a severe 
disability, as 40 percent disabling.  Slight disabilities are 
evaluated as noncompensable under these codes.  

The provisions of § 4.56 (both prior to, and as of, July 3, 
1997), stipulate that moderate impairment contemplates a 
through-and-through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of a high velocity missile, 
residuals of debridement, or prolonged infection.  The 
findings on objective examination are consistent with 
entrance and exit scars that are small or linear, indicating 
short track of missile though muscle tissue, with some loss 
of deep fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of fatigue when 
compared to the sound side.  

These provisions also stipulate that a moderately severe 
muscular disability contemplates a through-and-through or 
deep penetrating wound, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  Findings on objective examination show that 
entrance and exit scars indicating track of missile through 
one or more muscle groups, there are indications on palpation 
of loss of deep fascia, muscle substance or normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.  

Finally, these provisions stipulate that severe muscle 
impairment contemplates a through-and-through or deep 
penetrating wound resulting from a high-velocity missile, or 
large or multiple low-velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding, and scarring.  On objective 
examination, ragged, depressed and adherent scars indicating 
wide damage to muscle groups in missile track.  Palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area.  Muscles swell or harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with compared with the corresponding 
muscles of the uninjured side indicate severe impairment of 
function.   

In addition, other provisions may also be applicable.  The 
Court of Appeals for Veterans Claims (formally the Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter "the 
Court") has held that while the anti-pyramiding provision of 
38 C.F.R. § 4.14 prohibits the evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses, separate evaluations for painful scars and muscle 
damage do not violate the prohibition against pyramiding, for 
purposes of determining whether the appellant is entitled to 
separate ratings for residuals of an injury, as the test is 
that none of the symptomatology for any one condition is 
duplicative of or overlapping with the symptomatology of the 
other condition; and that such various symptomatology is 
distinct and separate.  Esteban v. Brown, 6 Vet.App. 259 
(1994)

Disfiguring scars of the head, face or neck contemplate a 10 
percent evaluation where moderately disfiguring scars are 
present under Diagnostic Code 7800.  A 20 percent rating is 
assigned where severe disability is present, especially if a 
protruding, marked, and unsightly deformity of eyelids, lips, 
or auricles is present.  Complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement is evaluated as 50 percent disabling.  

Diagnostic Code 7803 evaluates scars that are superficial and 
poorly nourished with repeated ulceration as 10 percent 
disabling.  Scars that are superficial, tender and painful on 
objective demonstration also contemplate a 10 percent 
evaluation under Diagnostic Code 7804.  Scars that limit the 
function of the part affected are assigned a rating under 
Diagnostic Code 7805, and are evaluated on the limitation of 
the function of the affected part.  


I.  Entitlement to a rating greater than 10 percent for a 
disability characterized as multiple fragment wounds of the 
right thigh.

As discussed above, the veteran, in November 1970, was 
treated for open penetrating multiple fragment wounds of both 
lower extremities, and multiple fragment wounds of both lower 
extremities were debrided.  The right femoral artery and 
veins in Hunter's canal were explored and found to be intact.  
Since he still had "minimal residual paresthesia" of the 
right extremity upon discharge from service, he was 
subsequently assigned a 30 percent rating for a moderately 
severe injury, by means of a rating decision dated April 
1973.  Also as indicated above, the evaluation for the 
veteran's multiple fragment wounds of the right thigh and leg 
with hypesthesia of the anterior surface of the right leg was 
subsequently reduced from 30 to 10 percent in a rating action 
dated December 1978.  That evaluation has been continued to 
date, and is protected and cannot be reduced; see 38 C.F.R. 
§ 3.951(b) (1998).     The question that must be resolved at 
this time is whether Muscle Group XIV is impaired in such a 
manner that the disability could be considered moderately 
severe in nature, as that term is described in 38 C.F.R. 
§ 4.56.  

The current medical evidence consists of a VA rating 
examination report dated April 1997.  The Board would like to 
note that the examiner conducted an extraordinarily thorough 
examination.  The examiner noted that the muscles penetrated 
were the orbicularis muscle, both quadriceps muscles, and the 
left triceps muscle.  There was no muscle atrophy of all the 
muscles of the left elbow and both legs, and the examiner 
found that the veteran had normal muscle strength.  The 
examiner also found that the veteran had no instability of 
all joints of the legs and left arm, but that knee and ankle 
jerks were absent, bilaterally.  The examiner also provided a 
detailed analysis of the veteran's scars.  

The examiner also found a "metallic fragment felt on the 
right posterior knee, although I do not see a scar."

The examiner next stated that on the right medial thigh, near 
the knee, there was a 12 cm long by 2-3 cm wide linear shaped 
scar with loss of color, loss of subcutaneous tissue, and a 
tenderness to palpation.  

Further, on the right medial thigh, there was a 2 cm long, 
circular shaped scar with loss of subcutaneous tissue.  These 
two scars were described as not inflamed, and not swollen.  
They had no depression, no ulceration, no adherence, and no 
herniation.  They had good vascular supply.  They were not 
cosmetically disfiguring, and did not limit the function of 
the parts affected.  

The provisions of 38 C.F.R. § 4.56 stipulate, with regard to 
the objective findings requisite to a determination that a 
muscle disability is moderately severe in nature, that there 
be, inter alia, scars indicating track of missile through one 
or more muscle groups, indication on palpation of deep 
fascia, muscle substance or normal or firm resistance of 
muscles compared with sound side.  In addition, tests of 
strength and endurance, when compared with the sound side, 
demonstrate positive evidence of impairment.  The report of 
the most recent VA rating examination does not demonstrate 
that findings reflecting such symptoms have been identified.  
In fact, the Board notes that the examiner specifically found 
that there was no muscle atrophy of all the muscles of the 
left elbow and both legs, and that the veteran had normal 
muscle strength.  From this we conclude the muscle injury was 
only moderate

However, that does not end the inquiry.  The examiner also 
found, on objective examination, that the veteran's 12 cm 
long by 2-3 cm wide linear shaped scar was tender to 
palpation, as was a 2 cm. circular scar.  Because this 
tenderness was objectively demonstrated, the regulations 
provide that a 10 percent rating is appropriate for each scar 
to be combined with the ten percent rating for moderate 
muscle injury.  


II.  Entitlement to a rating greater than 10 percent for a 
disability characterized as multiple fragment wounds of the 
left thigh.

As discussed above, the veteran, in November 1970, was 
treated for open penetrating multiple fragment wounds of both 
lower extremities, and that multiple fragment wounds of both 
lower extremities were debrided.  The veteran was assigned a 
10 percent evaluation for moderate muscle injury to his left 
thigh by means of an RO decision dated April 1973.  That 
evaluation has been continued to date, and is protected and 
cannot be reduced; see 38 C.F.R. § 3.951(b) (1998).   The 
question that must be resolved at this time is whether Muscle 
Group XIV is impaired in such a manner that the disability 
could be considered moderately severe in nature, as that term 
is described in 38 C.F.R. § 4.56.

As indicated above, the current medical evidence consists of 
a VA rating examination report dated April 1997.  The Board 
recalls that the examiner conducted an extraordinarily 
thorough examination.  The examiner noted that the muscles 
penetrated were the orbicularis muscle, both quadriceps 
muscles, and the left triceps muscle.  There was no muscle 
atrophy of all the muscles of the left elbow and both legs, 
and the examiner found that the veteran had normal muscle 
strength.  The examiner also found that the veteran had no 
instability of all joints on the legs and left arm, but that 
knee and ankle jerks were absent, bilaterally.  The examiner 
also provided a detailed analysis of the veteran's scars.  

The examiner noted that the left thigh revealed a 4 cm long 
by 1.5 cm wide linear shaped scar on the proximal aspect near 
the hip.  There was loss of color, and the scar was tender to 
palpation, with loss of subcutaneous tissue.  The scar was 
not inflamed or swollen.  It had no depression, no 
ulceration, no adherence, and no herniation.  It had good 
vascular supply.  It was not cosmetically disfiguring, and it 
did not limit the function of the part affected.  The 
examiner noted that he had full range of motion of the knees, 
ankles and hips.  Also on the left thigh, the examiner noted 
a 3 cm long by 1 cm wide linear shaped scar with loss of 
color, but it was not tender to palpation, on the lateral 
aspect.  The scar was not inflamed or swollen.  It had no 
depression, no ulceration, no adherence, and no herniation.  
It had good vascular supply.  It was not cosmetically 
disfiguring, and it did not limit the function of the part 
affected.  The examiner also noted two additional scars, each 
one 2 cm long by 1 cm wide, circular shaped, tender to 
palpation, which had the same description as the scar above.  
Because most of these left thigh scars were tender to 
palpation on objective demonstration, a 10 percent rating is 
appropriate for each of them under Diagnostic Code 7804.  

In addition, on the left lateral knee, there was a 9 cm long 
by 2 cm wide linear shaped scar with loss of color, loss of 
tissue and tender to palpation.  This scar was not inflamed 
and was not swollen.  It had no depression, no ulceration, no 
adherence, and no herniation.  It had good vascular supply.  
It was not cosmetically disfiguring, and it did not limit the 
function of the part affected.  Laterally to this scar there 
was two scars, each of them measuring 2 cm by 1 cm wide, 
linear shaped scars with loss of color, and tender to 
palpation.  The examiner stated "This has the same 
description as the scars above."  The Board notes that none 
of these scars limited the function of the part affected.  
However, because the veteran's scars were in large part 
tender to palpation on objective demonstration, the Board 
determines that another 10 percent evaluation for each of the 
veteran's knee scars is also appropriate under Diagnostic 
Code 7804.

Turning to the veteran's evaluation for his injury to Muscle 
Group XIV, the provisions of 38 C.F.R. § 4.56 stipulate, with 
regard to the objective findings requisite to a determination 
that a muscle disability is moderately severe in nature, that 
there be, inter alia, scars indicating track of missile 
through one or more muscle groups, indication on palpation of 
loss of deep fascia, muscle substance or normal or firm 
resistance of muscles compared with sound side.  In addition, 
tests of strength and endurance, when compared with the sound 
side, demonstrate positive evidence of impairment.  The 
report of the most recent VA rating examination does not 
demonstrate that findings reflecting such signs have been 
identified.  In fact, the Board notes that the examiner 
specifically found that there was no muscle atrophy of all 
the muscles of the left elbow and both legs, and that the 
veteran had normal muscle strength.  Thus, an increased 
evaluation for muscle injury is not warranted under 
Diagnostic Code 5314.  

However, as indicated above, the veteran's 10 percent ratings 
for each of his six tender scars should be combined with his 
current 10 percent evaluation for moderate injury to Muscle 
Group XIV, pursuant to the combined ratings table at 
38 C.F.R. § 4.25 (1998).  


III.  Entitlement to a rating greater than 10 percent for a 
left elbow fragment wound disability.

As discussed above, the veteran, in November 1970, was 
treated for open penetrating multiple fragment wounds of both 
lower extremities, and that multiple fragment wounds of both 
lower extremities were debrided.  The RO initially denied the 
veteran's request for service connection for a left elbow 
disability, but, subsequent to a VA rating examination which 
revealed the presence of a fragment, service connection was 
awarded and a 10 percent evaluation assigned for moderate 
muscle injury to his left elbow, by means of an RO decision 
dated April 1973.  That evaluation has been continued to 
date, and is protected and cannot be reduced; see 38 C.F.R. 
§ 3.951(b) (1998).   The question that must be resolved at 
this time is whether Muscle Group VI is impaired in such a 
manner that the disability could be considered moderately 
severe in nature, as that term is described in 38 C.F.R. 
§ 4.56.

The current medical evidence consists of a VA rating 
examination report dated April 1997.  The examiner noted that 
the muscles penetrated were the orbicularis muscle, both 
quadriceps muscles, and the left triceps muscle.  There was 
no muscle atrophy of all the muscles of the left elbow and 
both legs, and the examiner found that the veteran had normal 
muscle strength.  The examiner also found that the veteran 
had no instability of all joints on the legs and left arm. 
But that knee and ankle jerks were absent, bilaterally.  The 
examiner also provided a detailed analysis of the veteran's 
scars.

The examiner noted a 2 mm, round, brownish color scar on the 
posterior aspect of the veteran's left elbow, in which a 
metallic fragment was felt that was tender to palpation.  
This scar was not inflamed or swollen.  It had no depression, 
no ulceration, no adherence, and no herniation.  It had good 
vascular supply.  It was not cosmetically disfiguring, 
however, it was limiting the function of the part affected, 
with an inability to complete extension and a mild loss of 
motion.  The range of motion of the veteran's left elbow was 
recorded as 130 degrees of flexion, and lacking 5 degrees of 
complete extension.  The examiner also noted that there was 
"exquisite pain objectively upon extending the elbow."  

The provisions of 38 C.F.R. § 4.56 stipulate, with regard to 
the objective findings requisite to a determination that a 
muscle disability is moderately severe in nature, that there 
be, inter alia, scars indicating track of missile through one 
or more muscle groups, indication on palpation of loss of 
deep fascia, muscle substance or normal or firm resistance of 
muscles compared with sound side.  In addition, tests of 
strength and endurance, when compared with the sound side, 
demonstrate positive evidence of impairment.  The report of 
the most recent VA rating examination does not demonstrate 
that findings reflecting such symptoms have been identified.  
In fact, the Board notes that the examiner specifically found 
that there was no muscle atrophy of all the muscles of the 
left elbow and both legs, and that the veteran had normal 
muscle strength.  

The examiner also found, on objective examination, that the 
veteran's scar was tender to palpation, and limited the 
extension of the veteran's elbow.  The Board first points 
out, that even with the veteran's pain on extending the 
elbow, that his flexion and extension were not impaired to a 
compensable degree.  Diagnostic Codes 5206 and 5207 provide 
that limitation of forearm flexion is evaluated as 10 percent 
disabling when flexion is limited to 100 degrees, and that 
extension is compensable when extension is limited to 10 
degrees.  As the veteran's motion was not similarly limited, 
the evidence does not show that a compensable rating is 
appropriate for the veteran's scar under Diagnostic Code 
7805.  However, the Board notes that the veteran's scar was 
tender to palpation on objective demonstration, thus, an 
additional 10 percent evaluation is warranted under 
Diagnostic Code 7804 for the veteran's left elbow scar, to be 
combined with the existing 10 percent for moderate muscle 
injury.  


IV.  Entitlement to a compensable rating for a chin fragment 
wound disability.

As indicated above, the RO awarded service connection for a 
scar on the veteran's chin, but evaluated it as 
noncompensable.  The veteran contends that the site of his 
scar, which is actually on his lower lip, becomes painful.  
The examiner noted that the veteran's chin (right mid lower 
lip border) exhibited a "2 mm" round, brownish, circular 
scar, tender to palpation, in which a metallic fragment is 
felt.  This scar was not inflamed nor swollen.  It had no 
depression, no ulceration, no adherence, and no herniation.  
It had good vascular supply.  The examiner specifically 
stated that it was not cosmetically disfiguring and was not 
limiting the function of the part affected.  However, as it 
was painful and tender on objective demonstration, a 10 
percent rating is appropriate under Diagnostic Code 7804.  


ORDER

Entitlement to a 10 percent rating for each of two tender 
fragment wound scars on the right thigh is granted subject to 
the laws and regulations governing the disbursement of 
monetary benefits.

Entitlement to a rating greater than 10 percent for a muscle 
injury as a residual of multiple fragment wounds of the right 
thigh is denied. 

Entitlement to a 10 percent rating for each of six tender 
fragment wound scars on the left thigh is granted subject to 
the laws and regulations governing the disbursement of 
monetary benefits.

Entitlement to a rating greater than 10 percent for a muscle 
injury characterized as residuals of multiple fragment wounds 
of the left thigh is denied. 

Entitlement to a 10 percent rating for a fragment wound scar 
on the left elbow is granted subject to the laws and 
regulations governing the disbursement of monetary benefits.

Entitlement to a rating greater than 10 percent for a 
disability characterized as the residuals of a left elbow 
fragment wound disability is denied.  


Entitlement to a 10 percent rating for residuals of a chin 
fragment wound disability is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 
  If present, the following are also signs of severe muscle disability: (A) x-ray evidence of minute multiple 
scattered foreign bodies indicating intramuscular trauma and explosive effect of the missile, (B) adhesion of 
the scar, (C) diminished muscle excitability to electrical current, (D) visible or measurable atrophy, (E) 
adaptive contraction of an opposing groups of muscles, (F) atrophy of muscle groups not in track with the 
missile, (G) induration or atrophy of an entire muscle following simple piercing by a projectile.
  A disability which has been continuously rated at or above any evaluation of disability for 20 or more years 
for compensation purposes under laws administered by VA will not be reduced to less than such evaluation 
except upon a showing that such rating was based on fraud.  38 C.F.R. § 3.951(b) (1998).
  A disability which has been continuously rated at or above any evaluation of disability for 20 or more years 
for compensation purposes under laws administered by VA will not be reduced to less than such evaluation 
except upon a showing that such rating was based on fraud.  38 C.F.R. § 3.951(b) (1998).
  A disability which has been continuously rated at or above any evaluation of disability for 20 or more years 
for compensation purposes under laws administered by VA will not be reduced to less than such evaluation 
except upon a showing that such rating was based on fraud.  38 C.F.R. § 3.951(b) (1998).

